DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17, drawn to an apparatus.
Group II, claim(s) 18, drawn to an apparatus.
Group III, claim(s) 19, drawn to an apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a material provision device comprising a material cartridge which receives the print material, and in that the material cartridge comprises an , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Costabeber (US20160288421 A1). 
Costabeber teaches a material provision device (cartridge 1) comprising a material cartridge (reservoir 5) which receives the print material ([0032] reservoir 5 suited to contain said base material), and in that the material cartridge comprises an outlet (valve 6).
Therefore, the shared technical feature of “a material provision device comprising a material cartridge which receives the print material, and in that the material cartridge comprises an outlet” lacks novelty or an inventive step in view of Costabeber (US20160288421 A1).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a material provision device for a stereolithography apparatus to provide print material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Costabeber (US20160288421 A1). 
Costabeber teaches a material provision device (cartridge 1) for a stereolithography apparatus (Abstract: A cartridge (1) for a stereolithography machine) to provide print material ([0003] stereolithography machine of the known type comprises a container suited to contain the base material).
Therefore, the shared technical feature of “a material provision device for a stereolithography apparatus to provide print material” lacks novelty or an inventive step in view of Costabeber (US20160288421 A1).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a material provision device comprising a material , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Costabeber (US20160288421 A1). 
Costabeber teaches a material provision device (cartridge 1) comprising a material cartridge (reservoir 5) containing or receiving a print material ([0032] reservoir 5 suited to contain said base material), and the material cartridge is connected to a trough (container 2) via an outlet (valve 6; see Figure 1).
Therefore, the shared technical feature of “a material provision device comprising a material cartridge containing or receiving a print material, and the material cartridge is connected to a trough via an outlet” lacks novelty or an inventive step in view of Costabeber (US20160288421 A1).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
A telephone call was made to Ann Knab on 03/25/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                  

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743